Citation Nr: 1827541	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  10-10 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Harold H. Hoffman, III, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1973 to October 1976.

In December 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In a March 2014 decision, the Board denied entitlement to service connection for a psychiatric disorder, to include PTSD and major depression, and denied entitlement to TDIU.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2014, the Court granted a Joint Motion for Partial Remand (Joint Motion), which vacated the portion of the Board's May 2014 decision which denied service connection for a psychiatric disorder, to include PTSD and major depression, and also vacated the portion of that decision which denied entitlement to TDIU.  Both issues were then remanded by the Court to the Board for action consistent with the Joint Motion, and in March 2015 the Board remanded the claims for further development and adjudicative action consistent with the Joint Motion.
 

FINDINGS OF FACT

1.  The competent and probative evidence of record does not demonstrate that the Veteran has a psychiatric disorder which began in or is etiologically related to his active duty service.

2.  The competent and probative evidence of record reflects that the Veteran did not have combat service, does not have a clinical diagnosis of PTSD by a VA psychiatrist or psychologist (or one contracted by VA) based on a stressor of fear of hostile military or terrorist activity, and does not have a confirmed stressor consistent with his service which supports a clinical diagnosis of PTSD.

3.  The Veteran does not have any service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a psychiatric disorder, to include PTSD, have not been met.  38 U.S.C. §§ 1110, 1111, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  The criteria for entitlement to TDIU have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is claiming service connection for a psychiatric disorder, to include PTSD.  He also claims he is unable to obtain or maintain substantially gainful employment due to his psychiatric disorder.

Legal Criteria

Service Connection for a Psychiatric Disorder

Service connection may be established for disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Veterans shall be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  See 38 U.S.C. § 1111; 38 C.F.R. § 3.304.  Only such conditions as are recorded in examination reports are to be considered "noted."  Id.  When the presumption of soundness arises, the burden then shifts to VA to rebut the presumption by clear and unmistakable evidence that the Veteran's disability both preexisted service and was not aggravated by service.  Id., see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The clear and unmistakable evidence standard is a high burden; it is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the non-aggravation be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003) (internal citations omitted).  In determining whether an injury or disease clearly and unmistakably preexisted service, all evidence of record, including lay and medical evidence, must be taken into account.  See 38 C.F.R. § 3.304(b).  

In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (finding service connection presupposes a current diagnosis of the condition claimed); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a nexus between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  With regard to claims for PTSD related to a veteran's fear of hostile military or terrorist activity, VA regulation requires that a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted) confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304(f)(3).  Otherwise, verification of a stressor is required.

Claims Generally

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Although all the evidence of record has been thoroughly reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  The analysis in this decision focuses on what the evidence shows or fails to show with respect to the matters decided herein.  The Veteran should not assume that pieces of evidence not explicitly discussed herein have been overlooked.  Allday v. Brown, 7 Vet. App. 517, 527 (1995) (finding that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Factual Background and Analysis

The Veteran contends that he has PTSD and/or a psychiatric disorder due to his service aboard a submarine, which he believes is specifically related to sleep-deprivation, an imminent collision drill (which he thought was legitimate) while aboard the U.S.S. Roosevelt, and harassment and "hazing" from fellow crew members (who were aware that the aforementioned drill was not real).  The Veteran has further reported that he suffered a head injury during another drill during service, which resulted in a loss of consciousness.

Initially, the Board notes, and will discuss further in this decision, that the Veteran's statements of record have varied significantly and have been inconsistent.  Accordingly, the Board finds the Veteran is less than credible and affords his statements very little probative weight.  See Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995) (holding that in weighing credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).

The Veteran's entrance examination does not document any preexisting psychiatric conditions; therefore, the presumption of soundness attaches.  See 38 U.S.C. § 1111; 38 C.F.R. § 3.304.  As explained more fully below, the Board finds there is not clear and unmistakable evidence that the Veteran had a psychiatric disorder which preexisted his active duty service.

The Veteran's own statements regarding the onset of his claimed psychiatric disorder have varied considerably.  He has claimed at times that he did not have any mental health problems prior to service and at other times he has claimed his psychiatric problems predated his service.  Moreover, he has variously stated that his mental health problems began at different times during service (during boot camp and also following claimed traumatic in-service events aboard the U.S.S. Roosevelt).  Furthermore, in many private and VA treatment records, the Veteran has variously reported a history of childhood and adolescent emotional abuse from his father, emotional and physical abuse from his sister, and an incident where his mother temporarily abandoned the family by taking an extended vacation (and would thereafter threaten to do so again).  In other VA and private treatment records, the Veteran has neglected to inform examiners of these events occurring in childhood and adolescence.  Other various treatment records reflect the Veteran experienced a near-drowning incident in his childhood and that when he had his pilot's license after service he nearly crashed an airplane; however, he has never mentioned these incidents to VA examiners in the context of Compensation and Pension examinations.  

In a May 1997 psychiatric evaluation, the Veteran reported being depressed for as long as he could remember.  A private 1998 medical health questionnaire reflects the Veteran stated that he had depression and anxiety for approximately thirty years.  In an April 1998 private medical report, the examiner noted the Veteran had a history of depression for "several years."  

In a September 1998 statement, in connection with his initial claim for service connection for a psychiatric disorder, the Veteran indicated his depression began in boot camp and that he first began seeing a mental health professional ten years prior, who diagnosed him with depression and indicated his depression had long predated his diagnosis.  

A February 1999 behavioral health assessment notes that the Veteran reported he had experienced symptoms for twenty three years (in approximately 1976) and a March 1999 private psychiatric treatment note indicates the Veteran stated his psychiatric problems began in boot camp (in approximately 1974).  

A July 2000 psychiatric evaluation for Social Security Administration disability benefits reflects the Veteran stated he first noticed depressive symptoms in 1980 [sic] between the ages of 18 and 21 [sic], that he did not seek treatment during that time because he "didn't know what it was."  He also stated he had a depressive episode while he was sleep deprived working on a submarine in the Navy, resulting in a tendency to remain in bed frequently and isolate himself from others.  He indicated he did not seek treatment until approximately 10 years earlier (approximately 1990), when he was 35.  The Veteran acknowledged physical, mental, and sexual abuse by his sister and the examiner diagnosed major depressive disorder.

At his November 2011 VA examination, the Veteran indicated he was never abused as a child.  At his December 2012 VA examination, the Veteran reported a history of emotional abuse from his father and sister, as well as physical and sexual abuse from his sister.  The Veteran emphasized over and over to the examiner that he was social and silly before service and that somewhere along the line he became angry and uptight; the examiner noted that "it felt as though he was trying to convince this writer of this, more than it being actually the case, that everything fell apart after service."  At his June 2016 VA examination, the Veteran reported that he did well in basic training and AIT, that he had problems adjusting to life in the Navy, and that he had problems with authority and difficulty sleeping.  He indicated that his duty performance was initially fairly good, but later declined; he denied receiving disciplinary actions during service, which is contradicted by his service records documenting multiple disciplinary infractions.  He also denied having any mental health issues or treatment prior to his military service.  While he acknowledged the incident of sexual assault by his sister, he did not report that his father was abusive.  He described his childhood as being fairly happy and healthy noting that he tended to "remember the good stuff."  The examiner pointed out that this is inconsistent with other reports by the Veteran suggesting a much more pathological developmental history.

The Board does not find that the Veteran's statements constitute clear and unmistakable evidence that he had a diagnosis of any psychiatric disorder that preexisted his active service.  The Veteran is certainly competent to report how he has felt and symptoms he has experienced throughout the years as this requires only personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Notwithstanding the foregoing, he is not competent to render a medical diagnosis of a psychiatric disorder as this is a complex medical question and involves questions that are beyond the range of common knowledge and require the special knowledge and experience of a trained medical professional.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  Although the Federal Circuit has found instances where a lay person is competent to establish a diagnosis of a simple condition, whether the Veteran had a diagnosed psychiatric disorder prior to his enlistment to service is a medically complex question which laypersons, such as the Veteran, are not competent to diagnose.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran's attorney argues in a December 2014 brief that a psychiatric disorder clearly and unmistakably pre-existed his active service.  Specifically, the attorney claims that "the Veteran's stressors are sufficiently traumatic, especially considering the Veteran's already delicate psychiatric condition," that that the "in-service events aggravated a pre-service psychiatric condition that was not noted on the Veteran's military entrance examination."  The Veteran's attorney also seemed to imply that the Veteran's family history of depression is conclusive evidence that the Veteran had depression prior to enlistment to service.  However, the Veteran's attorney has not demonstrated that he is a trained medical professional capable of rendering a competent opinion in this regard.  See 38 C.F.R. § 3.159(a)(1); see also Jandreau, 492 F.3d at 1377.  Furthermore, the Veteran's attorney does not have personal knowledge of the Veteran's symptoms prior to, during, and immediately following his active duty service.  See Layno, 6 Vet. App. at 469.

In making these findings, the Board recognizes that all evidence of record, to include lay evidence, must be considered in determining whether a disorder clearly and unmistakably preexisted service, and that clinical evidence alone is not required.  See 38 C.F.R. § 3.304; see also Harris v. West, 203 F.3d 1347, 1350 (Fed. Cir. 2000).  However, given the Veteran's inconsistent statements regarding the onset of his psychiatric disorder, the Board affords them very little weight and finds his statements do not meet the high burden to demonstrate that his psychiatric disorder clearly and unmistakably preexisted service.  See Caluza, 7 Vet. App. at 510-11.

In finding so, the Board recognizes that the December 2012 VA examiner did opine that the Veteran's psychiatric disorder predated his military service; the reasoning for this determination was based on the Veteran's statements in the record that his dad "wrecked [his] life," his mother temporarily abandoned the family, his sister abused him (sexually, physically, and emotionally), and that his father was a source of criticism and little praise.  However, the Board does not find that this rationale based solely on the Veteran's statements to be probative and reiterates that the Veteran has been extremely inconsistent.  At times he claims to have had no mental health problems prior to service and that his life fell apart after service, and at other times he alleges that he has been depressed his entire life and that his childhood was the source of his mental health problems.  Accordingly, the Board affords the December 2012 opinion very little weight.  The June 2016 VA examiner found that while the previous December 2012 VA examiner made a "cogent and compelling" case that the Veteran's depressive symptoms pre-dated his military service (based on significant childhood/adolescent trauma), absent any documented history of psychiatric/mental health issues (other than the Veteran's non-credible statements), the examiner was unable to state that the Veteran's depressive disorder clearly and unmistakably existed prior to his service.  Therefore, the Board ascribes more weigh to the June 2016 opinion.

The Board also acknowledges the Veteran's September 1998 statement that his therapist, D. S. noted that his depression had long predated his diagnosis (which was reported by the Veteran to be in the mid-1980s).  As discussed more fully below, the Board is not in receipt of any medical treatment records from D. S. to corroborate this statement because the Veteran has failed to provide these records directly to VA and has also neglected to provide a medical authorization to allow VA to obtain these records on his behalf, despite several requests to do so.  Furthermore, the Veteran's report of what a physician purportedly said is too attenuated and unreliable to constitute medical evidence.  See Robinette v. Brown, 8 Vet.App. 69, 77 (1995).  Moreover, even if the Veteran's therapist did say this, there is no rationale for that conclusion and the phrase "long predated" does not give a definitive timeframe or provide any link between the Veteran's currently diagnosed psychiatric disorders and his service.

While the Board acknowledges that a September 2005 VA treatment record notes "rule out childhood PTSD" based on the Veteran's reported traumatic experiences, no definitive diagnosis was made.  Although the Veteran may have experienced some traumatic childhood events, this alone does not unequivocally result in clear and unmistakable evidence that he had a psychiatric disorder which preexisted his service.  To find so, based solely on a claimant's traumatic experiences prior to service, would essentially obviate the requirement that there be "clear and unmistakable evidence" of a preexisting psychiatric disorder and result in conceding preexistence in all such cases.  Although a September 2005 VA treatment record notes "rule out childhood PTSD" based on the Veteran's reported traumatic experiences, no definitive diagnosis was made.

In summary, the Board does not find that the competent and credible evidence of record supports a finding that the Veteran's psychiatric disorder clearly and unmistakably existed prior to his active service, and the Veteran is presumed sound upon entry to service.  See 38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).

Therefore, the Board turns to whether the Veteran's current psychiatric disorder began in or is etiologically related to his active duty service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304(f).

The Veteran's service treatment records are negative for any findings of, or treatment for, a psychiatric disorder or symptoms of such.  The Veteran sought treatment for several complaints throughout his service: lump in his breast (April 1974, May 1974), a headache (June 1974), back pain (June 1974), an ingrown toenail (four visits in July 1976), congestion and a sore throat (August 1976), and low back pain (four visits in September 1976 and one in October 1976).  The records are negative for any complaints of fatigue or lack of sleep.

The Veteran alleges that his in-service work performance difficulties are evidence that he had a psychiatric disorder during service.  The Board has thoroughly reviewed the Veteran's service personnel records.  Notably, the Veteran served aboard the U.S.S. Roosevelt (the ship on which he claims the fake imminent collision drill occurred) from September 1975 to October 1976.  In July 1975 the Veteran failed to go at the time prescribed to his appointed place of duty; he also failed to report to his appointed places of duty four times in August 1976 and once in September 1976.  

An August 1976 performance evaluation noted the Veteran experienced problems adapting to the demanding job of operating a nuclear power plant; he had been delinquent in both departmental and ship's qualification since reporting aboard [the U.S.S. Roosevelt].  He demonstrated very little effort and initiative, had a negative attitude, and required constant supervision to ensure that assigned tasks were carried out.  This evaluation further notes that the Veteran had been placed on a remedial study program to allow him to catch up on his qualification and become an effective member of the division; however, he made unsatisfactory progress in completing the program. 

A September 1976 Department of the Navy memorandum reflects that the Veteran was recommended for disqualification from submarine duty, noting he was absent for an inspection due to a lack of concern for his duties and that a few days later he was late for quarters several times and missed a muster.  The report indicates that the Veteran had been given non-judicial punishment and did not respond positively. This memorandum also reflects that the Veteran's performance at nuclear power school (prior to his service aboard any submarine) was "inconsistent, lackadaisical, and at best fair," and that since reporting to the command, his performance "declined from marginal to poor."  The Veteran had also been counseled numerous times for failure to complete multiple submarine trainings.  In October 1976, it was recommended that the Veteran not be reenlisted and that he be discharged for unsuitability.

In sum, the service personnel records reflect that the Veteran had performance and attitude problems for more than one year prior to discharge, and prior to his claimed in-service stressors while serving aboard the U.S.S. Roosevelt.  Rather than reflect that the Veteran, as he has claimed, was overworked and solely responsible for certain aspects of his job as a parts repair personnel, these records reflect that the Veteran was unproductive and required constant supervision.

The Veteran has asserted that in April 1976, while aboard the U.S.S. Roosevelt, he was in fear for his life due to a drill which he believed was an actual imminent collision with an enemy vessel.  A Defense Personnel Records Information Retrieval System (DPRIS) report in response to a request for a deck log review contains no evidence of "a no-notice collision alert drill during a combat patrol" from March through May 1976.  

A copy of the ship's deck log sheet reflects that on May 7, 1976, the Veteran had a 1/4 inch by 1/8 inch laceration on his forehead.  The prognosis was good and the treatment was a bandage and return to duty.  The Board notes that the Veteran has contended he hit his head during a drill and lost consciousness; yet, both the deck log with regard to the laceration to the head and the Veteran's service treatment records are negative for any findings of unconsciousness.  The Board finds that if the deck log were detailed enough to note the measurements of a small laceration on the Veteran's forehead that it would have also been reasonable to note any loss of consciousness.  Additionally, the December 2012 VA examiner concluded that had the Veteran actually lost consciousness, he would have been referred for medical treatment to evaluate if he had any resulting abnormalities, and his service treatment records do not demonstrate any treatment for loss of consciousness or a head injury.  

The earliest clinical evidence of record of a psychiatric disorder is more than twenty years after separation from service.  

Clinical records from 1997 reflect that the Veteran reported he was discharged from the Navy for having an "apathetic" attitude.  He noted his mother was "deranged" and his father was an alcoholic and addictive gambler.  The Veteran stated that he believed his relationship with his older sister was part of his unresolved past; he also exhibited anger toward his mother.  He was given a provisional diagnosis of dysthymic disorder, rule out major depression, rule out intermittent explosive disorder, provisional personality disorder, not otherwise specified (paranoid, borderline, obsessive, compulsive traits).  He did not discuss any of his claimed in-service stressors at these appointments.

An April 1998 private psychiatric evaluation reflects the Veteran had a history of depression for "several years," and that he had been on Prozac for three to four years.  It was noted he had seen a therapist, D. S., approximately five years prior sporadically for a period of two years.  It was further noted that the Veteran was undergoing several stressors at that time, including "phenomenal stress" at his new job.  The diagnosis was recurrent moderate major depression.   There is no mention of any in-service stressors in this report.

An undated health questionnaire, which is located in between psychiatric reports dated 1998, reflects a history of depression for thirty years.  It was noted that the Veteran's mother had suffered from depression and that his sister had been an alcoholic.

In a September 1998 statement, in connection with his original claim for VA disability benefits, the Veteran indicated he believed his problems started in boot camp; he stated his "experience was not noteworthy, but the sleep deprivation and attack on my self-esteem left marks that follow me to this day."  He also reported sleep deprivation while on temporary assignment to the Albert David (alleging long shifts plus any "middle-of-the-night" jobs), while at Nuclear Prototype School in Idaho Falls (claiming he only had time for five hours of sleep each night due to his schedule), and while assigned to the U.S.S. Roosevelt (alleging that in addition to his normal watch duties he was subject to awakening at any time to obtain parts for the engine room).  The Veteran stated that after his first patrol on the U.S.S. Roosevelt all he wanted to do was sleep and be left alone, his off-crew studies were neglected, and he was usually late/absent from muster.  On his next patrol aboard the U.S.S. Roosevelt, he alleged that he had no energy left to work on qualifying or learning other watch stations.  The Veteran indicated that his poor performance on the U.S.S. Roosevelt was "noted carefully" and used to reduce him in rank and ultimately discharge him from service.  He claimed his current symptoms are similar to the symptoms he experienced during service: frequent headaches, inability to sleep (even when allowed to during service), unreasonable anger, inability to concentrate, and problems with authority.  Additionally, the Veteran claimed his listlessness and resentment to authority began during service.  The Veteran further stated he had been diagnosed with long term depression approximately ten years prior by his therapist, D. S., who noted his depression had long predated his diagnosis.

February 2003 VA clinical records reflect that the Veteran had a profound "abandonment theme" due to his mother leaving him when he was about five or six years old.  VA treatment records dated in 2004 note the Veteran reported he had been suffering from depression since 1975 while in the military and that he had been first diagnosed with depression in 1985.  The diagnoses were chronic dysthymic disorder with episodic major depression, alcohol use in long term remission with rare minimum use, and self-defeating personality disorder.  A July 2004 VA treatment note reflects a likely diagnosis of PTSD, based on the Veteran's responses to a PTSD checklist, but indicates a clinical interview was required for validation.  Therefore, this diagnosis is not probative as it was based merely on uncorroborated self-report of symptoms from the Veteran, which have been found to be inconsistent and less than credible.  

A July 2005 VA clinical record reflects that the Veteran reported his emotional troubles dated back to being in the Navy when he was assigned to nuclear submarine duty; he stated he had a highly stressful and physically and emotionally job as a nuclear machinist mate and seldom got more than two hours of uninterrupted sleep.  He indicated that at one point he panicked during an imminent collision drill and was ostracized by fellow crewmembers; he stated he was depressed in service but was unable to report it because he would have been further ostracized.  The July 2005 clinician, a staff physician, diagnosed the Veteran with chronic depression and probable PTSD.  It was noted the Veteran had described nightmares and flashbacks, an unstable employment history, and an isolated social life.  The evidence does not reflect that the examiner reviewed the Veteran's claims file or was aware of the Veteran's family history of depression and childhood trauma.

A September 2005 VA mental health consultation record reflects that during service the Veteran reported being "hazed" and chronically tired due to interruptions in sleep and that he now experienced nightmares and sweats relating to his service.  A family history of depression and alcoholism was noted.  It was further noted that the Veteran's sister and a boy had sexually abused him on one occasion and that his sister was physically and emotionally abusive to him "all the time."  He was diagnosed with history of depression, rule out childhood PTSD.  

A December 2005 record reflects that the Veteran reported his mother took an extended vacation from the family when he was five or six and later used her absence as a threat against him in the future.  He reported dim memories of his sister hitting him with a wire hanger, and locking him out of the house.  The Veteran stated he felt like his military service was a "re-enactment of his relationship with his father, who was also a tyrant, generous with criticism, and stingy with praise."

A February 2006 VA treatment record reflects that the Veteran felt his father had "wrecked" his life.

In May 2011, the Veteran filed a claim for PTSD and stated he had good service for the first three years of enlistment, but that problems began soon after he was assigned to the U.S.S. Roosevelt.  As noted above, the Veteran had performance problems prior to his service on the U.S.S. Roosevelt.

The Board acknowledges a May 2011 private treatment record which contains the results of the Veteran's Beck Depression Inventory-II, denoting a severe level of depression, and a PTSD Checklist, in which the Veteran endorsed 16 of the 17 question asked on the indicator as extreme.  The examiner noted that the Veteran's initial PTSD Checklist score fell in the severe range and that the high score may have been the result of the Veteran not understanding questions or trying to fake a response to receive a higher score.  Regardless of the inaccuracy of that test, the examiner determined that a diagnosis of PTSD was appropriate due to the Veteran's report of being in the aft compartment of his submarine, receiving an announcement of imminent impact to the aft of the ship, and the Veteran's reported response to the threat.  Interestingly, this report does not contain any information regarding the Veteran's traumatic childhood experiences and does not indicate that any of his other medical records were reviewed.  Moreover, this report is based solely on the Veteran's self-report of in-service incidents and his claimed resulting feelings/symptoms which have been inconsistently reported throughout the record, and therefore less than credible.  Further, VA regulations require that claimed stressors based on fear of hostile military or terrorist activity and any resulting PTSD diagnosis be confirmed by a VA psychologist or psychiatrist (or one VA has contracted with).  See 38 C.F.R. § 3.304(f)(3).  Although the Veteran claimed at his December 2013 hearing before the Board that this examination was performed by a VA contracted psychologist or psychiatrist, there is no evidence, other than the Veteran's own uncorroborated statements, that VA contracted with the mental health professional who performed this examination.  The Veteran testified at his December 2013 hearing before the Board that he attended the May 2011 mental health examination to obtain a second opinion to "try to balance the opinion of the VA doctor."  While it is certainly plausible that his representative at the time (Oregon Department of Veterans' Affairs) sent him to see the May 2011 mental health provider, this does not mean that VA contracted with this mental health care provider to obtain an opinion.  Accordingly, this diagnosis of PTSD is not sufficient to warrant service connection.

At his November 2011 VA examination, the Veteran reported that during service he was part of the nuclear engine room crew and had to be available 24 hours a day, 7 days a week to get parts for repairs; as a result, he claims he was sleep deprived.  At that examination, he also reported that during an in-service drill, he thought this was a real event at the time, was told that a collision was about to occur, and feared that he would be crushed as a result.  The examiner found that the Veteran's self-report that he feared for his life due to what turned out to be a drill aboard a submarine he was on did not meet the diagnostic criteria of a stressor sufficient to cause PTSD.

A private December 2011 letter from a psychologist indicates the Veteran had a diagnosis of PTSD due to his alleged incident of an imminent collision drill, which he believed was real.  This report is not probative because it does not reflect that the clinician was aware of the Veteran's past childhood trauma or was aware of the Veteran's multiple inconsistent statements throughout the record; therefore, it is not probative.  Moreover, the clinician who provided this diagnosis is not a VA psychologist or psychiatrist (or one VA has contracted with); therefore, a diagnosis of PTSD is not valid for service connection purposes.  See 38 C.F.R. § 3.304.

The record contains a May 2012 Klamath County Department of Mental Health report, which was completed by a clinician who had a Master's degree in mental health, and was not a licensed psychiatrist or psychologist.  The clinician diagnosed PTSD and major depression, reasoning that the Veteran's traumatizing experiences in the military would cause him to be in a constant state of hypervigilance and continue long past this experience.  While the record reflects the clinician was aware that the Veteran's family history (mother with depression, father and sister with alcoholism), it does not reflect that the clinician had reviewed the claims file and was aware of the Veteran's history of abuse (by his father and sister) or his history of abandonment.  Moreover, it is based on the Veteran's uncorroborated self-reported history and does not reflect that the examiner was aware of the Veteran's work performance problems prior to service on a submarine.  Therefore, the Board finds this opinion is not probative evidence in support of the Veteran's claim.

The record also contains an August 2012 Klamath County Department of Mental Health Psychiatric Diagnostic Interview, which was based on a June 2012 examination.  At that interview, the Veteran informed the clinician that at the end of every watch, the submarine would make emergency service for drill purposes and one specific time he made a mistake and opened the vents in the submarine, leaving them open for many hours and causing the sea water to pour in.  He stated that his responsibilities on the submarine (which included watch, repairs, qualification work, and engine room repair parts) made it impossible to sleep more than two hours nightly due to constant interruptions and requests from his shipmates in order to maintain the submarine.  He further alleged his "constant deprivation of sleep on his watch has continued to anger and frustrate and fear of his life."  The Veteran also reported that while he was in service, he was in a narrow space of the submarine and lost consciousness during a drill; after that, he was considered a danger to himself and his shipmates.  The clinician, a nurse practitioner, diagnosed the Veteran with PTSD and noted the Veteran had symptoms since an incident on board a submarine in the Navy.  There is no indication that the nurse practitioner had access to the Veteran's claims file (to include service personnel records), or was aware of the Veteran's family history of mental health issues or the abuse he suffered as a child.  This opinion was based on the uncorroborated self-reported history of the Veteran.  Moreover, the clinician was not a licensed psychiatrist or psychologist opinion.  Therefore, it is not probative evidence.

In support of his claim, the Veteran submitted a September 2012 Disability Benefits Questionnaire filled out by a licensed clinical social worker, S. M.  The clinician diagnosed PTSD and dysthymic disorder, which was based on a clinical interview alone, and not a review of any medical records.  The report notes that the Veteran did not have a family history of mental health issues (which is contradicted by the other evidence of record).  Although the record contains a June 2012 assessment from the same clinician, wherein the Veteran reported he was seen as "pure gold" by his mother and "worthless" by his father, it does not contain a complete and accurate history of the Veteran's childhood trauma (including sexual abuse by his sister), and therefore, is not probative.  Moreover, the clinician is not a licensed psychiatrist or psychologist.

At his December 2012 VA examination, the Veteran also reported in-service sleep deprivation due to being on call 24/7; he further reported he had depression at this time.  The Veteran described a specific imminent collision drill which occurred during service and stated that his fellow soldiers made fun of him, hazed him, and gave him "a hard time" because of his erratic behavior during the drill.  When the examiner asked why his fellow soldiers knew the drill was not real but he did not, the examiner noted he went into a "long diatribe about how he could see his body floating by, after the imminent collision, and the sub was a death trap," but failed to answer the question about why he was so sure the drill was real.  When the examiner tried to redirect the Veteran, he avoided redirection and continued to talk about how he could see the caved in sub and his crushed body, which resulted in nightmares every night, intrusive thoughts each day, hypervigilance, and other textbook symptoms of PTSD.  Interestingly, although the Veteran reported that this collision drill resulted in nightmares every night at this examination, this is inconsistent with a vast majority of the other evidence of record.  The examiner was unable to corroborate a diagnosis without undue speculation, "given the evidence that the veteran was being an unreliable historian, was exaggerating, or possibly resorting to deliberate fabrication, with regard to this examination, testing, and in fact, with regard to previous evaluations."  The examiner found the psychological testing was invalid due to numerous scales which were endorsed in such a way to "make oneself look sicker or worse than they are" and that "this could possibly to slant the C&P exam in his favor."  For example, many of the Veteran's responses relating to the scales deemed to be invalid were related to psychosis, yet the examiner stated it was clear from the interview with the Veteran that he was not psychotic, and a review of the claims file does not document any diagnosis of psychoses.  The report documents that the Veteran would not answer specifically the questions posed to him and that the Veteran embellished these descriptions with that examiner and other medical providers over the years.  The examiner also noted the Veteran provided less than credible information with regard to his medication.  The report reflects that the entire claims file was reviewed cover to cover, and that it was the examiner's opinion that the Veteran did not have PTSD.  The December 2012 VA examiner agreed with the November 2011 VA examiner that the drill incident in the Navy was not sufficient to cause PTSD, noting that the Veteran evaded pointed questions in the interview as to why he was so convinced that an actual imminent collision was about to occur, but the other sailors knew it was not and "hazed" him for thinking that it was.  When the examiner asked the Veteran about what "hazing" occurred, he indicated that fellow sailors "made fun of him, teased him, and threw things at him when he was sleeping, etc.," but he did not give evidence of anything that would have caused him great emotional or physical harm.  The examiner noted that "[i]t would seem that he felt that other sailors were picking on him, and that he was the 'butt' of their jokes, but his verbalizations to me, did not indicate hazing in a form that would cause PTSD."  The Board finds this report to be highly probative as it considered a complete and accurate picture of the Veteran's history (based on a thorough review of the record and an interview with the Veteran), included medically accepted clinical testing, and provides a thorough rationale for the conclusions reached.  

At his June 2016 VA examination, the Veteran denied participating in any mental health treatment during service and stated he first sought mental health treatment in the mid-1980s, at the request of his wife, due to sexual dysfunction, anger, road rage, and depression.  He then periodically saw counselors over the years due to work-related problems.  The examiner diagnosed persistent depressive disorder and noted agreement with the previous two VA examiners that the Veteran's reported stressor events were not of sufficient severity to meet the requirements of criterion A of PTSD.  The examiner ultimately found it was less likely than not that the Veteran's depressive disorder was related to his active service, noting that there was no evidence of depressive symptoms while the Veteran was on active duty and no definitive link between the Veteran's noted disciplinary problems and his service.  Reading the examination report as a whole, the Board notes that the examiner also pointed out several inconsistencies in the Veteran's statements, emphasized the Veteran's invalid psychological testing, and provided a summary of pertinent records reviewed.  The Board finds this report to be highly probative as it considered the a complete and accurate picture of the Veteran's history (based on a thorough review of the record and an interview with the Veteran) and provides a thorough rationale for the conclusion reached.  

The Board acknowledges that submarines do routinely have drills; however, there is no competent and credible evidence that the Veteran panicked or was in fear for his life during service.  As noted, the Veteran has been found not to be credible.  The Board notes that over time, the Veteran has alleged more incidents in service.  In 1998, the only stressor he alleged was sleep deprivation.  Subsequently, the Veteran has alleged fearing for his life during a drill which he thought was real; being hazed, ostracized, and harassed; losing consciousness during a drill and suffering a head injury; letting too much water into the bilges and partially flooding the lower level engine rooms; and general fear of attacks from Russian submarines.  Based on the record as a whole and his inconsistent statements, which changed over time, the Board finds the Veteran is less than credible as to his claims of fear of death or trauma in service.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (finding that while the Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of evidence); see also Caluza, 7 Vet. App. at 510-11.

The Board also acknowledges that while service aboard a submarine may be stressful, there is no competent and credible evidence that the Veteran's current symptoms are related to his active duty service.  While the Veteran did receive non-judicial punishment while serving on the U.S.S. Roosevelt, his personnel records also reflect that he had inconsistent effort, a lackadaisical attitude, and marginal motivation even prior to service aboard a submarine.  While his performance may have continued to decline upon service aboard a submarine, the evidence does not demonstrate that this decline is the result of stressors, harassment, or depression, particularly because the pre-submarine service records do not demonstrate excellent performance or a motivated individual.  The evidence does not reflect that the Veteran was depressed, anxious, or fearful during his service; rather, it reflects that he was apathetic and unmotivated.  

Although the Veteran has contended that he sought treatment from a chaplain during service and that he requested a change in assignment, there is no competent and credible evidence to support this.  Furthermore, he has previously stated numerous times that he did not report depression during service.  

For the reasons set forth above, the Board finds that the evidence weighs heavily against the Veteran's claim; therefore the benefit of the doubt doctrine does not apply.  See 38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Accordingly, service connection for a psychiatric disorder, to include PTSD, must be denied.  See 38 C.F.R. §§ 3.303, 3.304(f), 4.125a; see also Brammer, 3 Vet. App. at 225. 

Entitlement to TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16.

Given that the Veteran does not have any service-connected disabilities, as a matter of law, he cannot be awarded TDIU.  Therefore, his claim must be denied.


Due Process Considerations

VA's Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

VA's duty to notify was satisfied by letters dated August 2010 and January 2013.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran has also been afforded several VA examinations in connection with his claims.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Additionally, the RO has obtained the Veteran's service treatment records, service personnel records, VA treatment records, identified private records, and Social Security Administration disability benefit records.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  

The Board recognizes that the Veteran has reported that he received treatment with a therapist, D. S., in the late 1980s.  However, the Veteran has not submitted an authorization to allow VA to attempt to obtain those records.  He has been informed several times, to include in the Board's March 2014 decision, that VA requires an authorization to allow them to request any identified records on his behalf.  In a December 2014 brief, the Veteran's attorney provided VA with D. S.'s contact information and requested that VA obtain these outstanding records; the attorney also indicated that he himself would submit those records to VA or that he would inform VA that these records were not available no later than March 2015.  Unfortunately, the Veteran's attorney has done neither.  Moreover, VA has contacted the Veteran multiple times, most recently in March 2017, and requested that he complete an authorization to allow VA to attempt to obtain these records on his behalf.  Multiple requests to the Veteran to complete an authorization have gone unanswered.  In this regard, the Board notes that VA's duty to assist is not a one way street; if the Veteran wishes help he cannot passively wait for it in circumstances where his own actions are essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Due to privacy laws, VA is unable to attempt to obtain these records without a signed authorization, and has made this more than clear to the Veteran and his attorney on several occasions.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

Compliance with Prior Remand Directives

As discussed in the introduction, the Court vacated and remanded the Veteran's claims on appeal in September 2014, for action consistent with the Joint Motion.  In the Joint Motion, the parties agreed that the Board failed to provide an adequate statement of reasons or bases as to why there was not clear and unmistakable evidence of preexisting depression.

In March 2015, the Board remanded the Veteran's claims to obtain his outstanding VA treatment records and identified private records from therapist, D. S.  The Board also instructed the RO to provide the Veteran with a new VA examination to determine the etiology of his diagnosed psychiatric disorders and to discuss any resulting occupational impairment.  VA treatment records were obtained and associated with the evidence of record.  As noted above, the Veteran has failed to provide an authorization to allow VA to attempt to obtain the identified private records from D. S. on his behalf and neither the Veteran nor his attorney have obtained these records themselves and submitted them (which they have been informed several times they could do).  Finally, the Veteran was afforded a June 2016 VA examination and the examiner provided a detailed report and thorough responses to the medical opinions requested pursuant to the remand directives.  Accordingly, the Board finds that there has been substantial compliance with its March 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 


ORDER

Service connection for a psychiatric disorder, to include PTSD, is denied.

Entitlement to TDIU is denied.


____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


